DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 5/12/2021, with respect to the rejection(s) of claim(s) 1 and 4-7 under 35 U.S.C. §112(b) and §112(d) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §112(b) as set forth below due to new issues raised by the claim amendment filed 5/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “opening, by the controller, a plurality of valves of air and hydrogen lines together with the boosting by the BHDC, when the monitored charged amount of the low-voltage battery is greater than or equal to a preset charged amount, and opening, by the controller, the plurality of valves of the air and hydrogen lines after the boosting by the BHDC, when the monitored charged amount of the low-voltage battery is less than the preset charged amount”.  This limitation renders the claim indefinite because it is unclear exactly when “opening…a plurality of valves of air and hydrogen lines together with the boosting by the BHDC” and “opening…the plurality of valves of the air and hydrogen lines after the boosting by the BHDC” occur since the phrases “when the monitored charged amount of the low-voltage battery is greater than or equal to a preset charged amount” and “when the monitored charged amount of the low-voltage battery is less than the preset charged amount” are dangling modifiers separated by commas.
Claim 1 recites the limitation “the opening of the plurality of valves of the air and hydrogen lines” in lines 14-16.  This limitation renders the claim indefinite because it is unclear which instance of opening “opening…a plurality of valves of air and hydrogen lines together with the boosting by the BHDC” or “opening…the plurality of valves of the air and hydrogen lines after the boosting by the BHDC” said limitation refers to.
Claim 5 recites the limitation “the opening of the valves of the air and hydrogen lines”.  This limitation renders the claim indefinite because it is unclear which instance of opening “opening…a plurality of valves of air and hydrogen lines together with the boosting by the BHDC” or “opening…the plurality of valves of the air and hydrogen lines after the boosting by the BHDC” said limitation refers to.
Further, claims 4-7 are rendered indefinite due to their dependency on indefinite claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/12/2021